Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 9/9/21 is acknowledged. Therefore, Examiner will exam elected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Beall (US 20060012965 A1).
Regarding claim 1, Beall discloses An apparatus comprising (abstract; fig 1-9): a jaw configured to abut a portion of an enclosure for holding a computing device (at least fig 9; paragraph [24]-[27]); a transmission lever comprising an arm pivot at a first end and an actuating pivot at a second end (at least fig 5, there are arm and actuating pivots on both end of 120); and an arm configured to rotate about the arm pivot in an opening direction and a closing direction (at least fig 5), the arm being selectively decoupled from the transmission lever(at least fig 9, Examiner consider the arm in the closing direction is “decoupled”), wherein when the arm is coupled to the transmission lever, rotating the arm in the opening direction causes the transmission lever to rotate in the opening direction about the actuating pivot and releases the jaw from the portion of the enclosure (at least fig 9a), enabling the computing device to be removed from the enclosure(see fig 9).
Regarding claim 2, Beall further disclosed the arm further includes a slider to selectively decouple the arm from the transmission lever, enabling the arm to rotate separately from the transmission lever when decoupled (compare Fig 5a, Fig 5c; the structures slide to each other, allowed to “decouple the arm from the transmission lever, enabling the arm to rotate separately from the transmission lever when decoupled”, Examiner consider as a slider). Examiner’s note: at least Fig 5a, Fig 5c clearly shows “enabling the arm to rotate separately from the transmission lever when decoupled”.
Regarding claim 3, Beall further disclosed the arm further includes a pin coupled to the slider (compare fig 5a, fig 5c), and wherein the arm pivot of the transmission lever includes an actuating slot configured to capture the pin when the slider couples the arm to the transmission lever (compare fig 5a, fig 5c).
Regarding claim 6, Beall further disclosed a wedge configured to lock the jaw against the portion of the enclosure when the arm rotates in the closing direction (at least fig 9).
Regarding claim 7, Beall further disclosed the transmission lever includes an unlocking slope configured to contact an unlocking surface on the wedge (at least fig 9a compare to fig 9c), wherein rotating the arm in the opening direction when the arm is coupled to the transmission lever releases the jaw from the portion of the enclosure by forcing the unlocking slope of the transmission lever against the unlocking surface of the wedge (at least fig 9a compare to fig 9c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4-5, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beall (US 20060012965 A1) in view of Griffin (US 20040242039 A1).
Regarding claims 4, 21, Beall further disclosed the arm pivot includes an actuating slot (at least fig 5, the slot receive 116).
Beall lacks teaching the actuating slot (discussed above) angularly spaced from a detente, the detente being configured to bias the arm away from the computing device when the arm is decoupled from the transmission lever. 
Griffin teaches a lever structure comprising the detente being configured to bias the arm away from the computing device when the arm is decoupled from the transmission lever (at least fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (at least one detente) and modify to previous discussed structure (modified to the actuating slot (discussed above) angularly spaced from a detente) so as to further allow the arm decoupled/coupled in multiple positions for the modified structure and/or easier to handle the arm. 
 Regarding claims, 5, 22, Beall lacks teaching the arm pivot includes a plurality of angularly spaced detente features configured to bias the arm in a plurality of angularly spaced positions when the arm is decoupled from the transmission lever. 
Griffin teaches a lever structure comprising the arm pivot includes a plurality of angularly spaced detente features configured to bias the arm in a plurality of angularly spaced positions when the arm is decoupled from the transmission lever (at least fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (more than one detentes) and modify to previous discussed structure (modified to the arm pivot) so as to further allow the arm decoupled/coupled in multiple positions for the modified structure and/or easier to handle the arm. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841